ATTORNEY GRIEVANCE COMMISSION                                 IN THE
OF MARYLAND                                                   COURT OF APPEALS
200 Harry S. Truman Pkwy, Suite 300                           OF MARYLAND
Annapolis, MD 21401

                Petitioner
                                                              Misc. Docket AG
V.
                                                              No.94
Jennifer Vetter Landeo
                                                              September Term, 2015


               Respondent

                                                 ORDER

       Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant

to Maryland Rule 16-772, in which Respondent admits she committed professional misconduct

in violation of Rules 1.3, 1.4, 1.15 and 8.4(a) and (d) of the Maryland Lawyers' Rules of

Professional Conduct, it is this 1.9tbday of      May         ,2036,

       ORDERED, that Respondent, Jennifer Vetter Landeo, be and she is hereby disbarred

from the practice of law in the State of Maryland; and it is further

       ORDERED, that the Clerk of this Court shall remove the name of Jennifer Vetter Landeo

from the register of attorneys in the Court and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State in

accordance with Maryland Rule I 6-772(d).




                                                          /s/ Mary Ellen Barbera
                                                        Chief Judge